Citation Nr: 9926104	
Decision Date: 09/14/99    Archive Date: 09/21/99

DOCKET NO.  94-39 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased evaluation for the residuals of a 
shell fragment wound, left leg, status post surgery, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1968 to July 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1993 rating decision in which the 
RO granted the veteran's claim for a compensable rating for a 
service-connected shell fragment wound of the left leg.  
Specifically, a 10 percent rating was assigned.  The RO also 
denied his claims for service connection for bilateral 
hearing loss and tinnitus.  

In October 1996, the Board issued a decision in which the 
veteran's claim for an increased rating was denied and his 
claims for service connection for bilateral hearing loss and 
tinnitus were granted.  Thereafter, the veteran appealed to 
the United States Court of Appeals for Veterans Claims (the 
Court).

While the case was pending at the Court, the VA Office of 
General Counsel and the veteran's representative filed a 
joint motion for partial remand, requesting that the Court 
vacate that part of the Board's October 1996 decision which 
denied an increased rating for a shell fragment wound of the 
left leg, affirm the Board's decision as to the issues of 
entitlement to service connection for bilateral hearing loss 
and tinnitus, and remand the case for further development and 
readjudication.  In July 1997, the Court granted the joint 
motion, vacated the Board's October 1996 decision with 
respect to the increased rating claim and remanded the case 
to the Board for compliance with directives that were 
specified by the Court.  [redacted] U.S. Vet. App.  
[redacted]).  The Court also ordered that the 
appeal as to the remaining claims for service connection for 
bilateral hearing loss and tinnitus be dismissed, as the 
agreement of the parties rendered such claims moot.  

In January 1988, the Board remanded the remaining issue, 
entitlement to an increased disability rating for residuals 
of a shell fragment wound of the left leg, to the RO for 
further evidentiary development and for readjudication in 
light of the Court's directives.  The requested development 
was completed and the RO issued a Supplemental Statement of 
the Case in April 1999, in which it granted an increased 
rating of 20 percent for the veteran's service-connected 
residuals of a shell fragment wound to the left leg and 
assigned a separate rating of 10 percent for superficial scar 
tenderness, secondary to the service-connected shell fragment 
wound to the left leg.  Thereafter, this case was returned to 
the Board.


FINDINGS OF FACT

1.  The veteran's shell fragment wound to the left leg is 
manifested by moderate impairment of the left knee.

2.  The veteran's initial shell fragment wound to the left 
thigh was a superficial, penetrating wound, which healed well 
and is not presently manifested by any weakness, fatigue, or 
other functional impairment in the thigh.

3.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected left 
leg disability so as to render impractical the application of 
the regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for the 
veteran's service-connected residuals of a shell fragment 
wound, left leg, status post surgery, have not been met. 
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.21, 4.56, 
4.71a, Diagnostic Code 5257, 4.73, Diagnostic Codes 5313, 
5315, 5316 (1998).

2.  The criteria for an increased disability rating on an 
extra-schedular basis have not been met.  38 C.F.R. § 
3.321(b)(1) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board concludes that the veteran's claim is 
well grounded within the meaning of the statutes and judicial 
construction.  See 38 U.S.C.A. § 5107(a) (West 1991).  When a 
veteran claims that he has suffered an increase in 
disability, or that the symptoms of his disability are more 
severe than is contemplated by the currently assigned rating, 
that claim is generally considered well grounded.  
Bruce v. West, 11 Vet. App. 405, 409 (1998); Proscelle v. 
Derwinski, 2 Vet. App. 629, 631-632 (1992).

Since the claim is well grounded, the VA has a duty to assist 
the veteran in the development of facts pertinent to his 
claim.  38 U.S.C.A. § 5107(a).  As noted in the Introduction, 
this case was remanded by the Board in January 1998 for 
additional evidentiary development, which was completed by 
the RO.  There is now ample medical and other evidence of 
record, and the veteran has been provided with a full 
opportunity to present evidence and argument in support of 
this claim.  The Board finds that no further development is 
required in order to comply with VA's duty to assist as 
mandated by 38 U.S.C.A. § 5107(a).

Applicable Law and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1998).  In determining the disability evaluation, the VA has 
a duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 
4.2 (1998), which require the evaluation of the complete 
medical history of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (1998).

Under Diagnostic Code 5257, the schedular criteria call for a 
10 percent disability rating for slight impairment of a knee.  
A 20 percent disability rating is warranted for moderate 
impairment, and a 30 percent disability rating is assigned 
for severe impairment.  38 C.F.R. § 4.31, Diagnostic Code 
5257 (1998).

The words "slight", "moderate" and "severe" are not 
defined in the VA Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just".  38 C.F.R. § 4.6 (1998).  It should also be noted 
that use of terminology such as "minimal" by VA examiners 
or other physicians, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6 (1998).

In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), the Court 
held that evaluations for distinct disabilities resulting 
from the same injury could be combined so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.

The VA Office of General Counsel provided guidance concerning 
increased rating claims for knee disorders.  See VAOPGCPREC 
23-97.  The General Counsel held in VAOPGCPREC 23-97 that a 
veteran who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257, 
provided that any:

. . . separate rating must be based upon additional 
disability. When a knee disorder is already rated 
under [Diagnostic Code] 5257, the veteran must also 
have limitation of motion under [Diagnostic Code] 
5260 or [Code] 5261 in order to obtain a separate 
rating for arthritis. If the veteran does not at 
least meet the criteria for a zero- percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned.

The veteran is currently service-connected for residuals of a 
shrapnel wound to his left leg.  Shrapnel wounds often result 
in impairment of muscle, bone and/or nerve.  Through and 
through wounds and other wounds of the deeper structures 
almost invariably destroy parts of muscle groups. See 38 
C.F.R. § 4.47 (1998).  Muscle Group damage is categorized as 
slight, moderate, moderately severe and/or severe and 
evaluated accordingly under 38 C.F.R. § 4.56.  Evaluation of 
residuals of gunshot wound injuries includes consideration of 
resulting impairment to the muscles, bones, joints and/or 
nerves, as well as the deeper structures and residual 
symptomatic scarring.  See 38 C.F.R. §§ 4.44, 4.45, 4.47, 
4.48, 4.49, 4.50, 4.51, 4.52, 4.53, 4.54 (1998).  In 
considering the residuals of such injuries, it is essential 
to trace the medical-industrial history of the disabled 
person from the original injury, considering the nature of 
the injury and the attendant circumstances, and the 
requirements for, and the effect of, treatment over past 
periods, and the course of the recovery to date.  38 C.F.R. § 
4.41 (1998).

The rating criteria for muscle group injuries were changed 
effective July 13, 1997, during the pendency of this appeal.  
62 Fed. Reg. No. 106, 30235-30240 (June 3, 1997). [codified 
at 38 C.F.R. §§ 4.55-4.73 Diagnostic Codes 5301-5329; 
38 C.F.R. §§ 4.47-4.54, 4.72 were removed and reserved].  The 
defined purpose of these changes was to incorporate updates 
in medical terminology, advances in medical science, and to 
clarify ambiguous criteria.  The comments also clarify that 
such were not intended as substantive changes.  See 62 Fed. 
Reg No. 106, 3-225-30237.


As revised, 38 C.F.R. § 4.56 now provides as follows:

(a) An open comminuted fracture with muscle or tendon damage 
will be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal; (b) A 
through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged; (c) For VA rating purposes, the cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement; (d) 
Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows:

(1) Slight disability of muscles.  (i) Type of injury.  
Simple wound of muscle without debridement or infection.  
(ii) History and complaint.  Service department record of 
superficial wound with brief treatment and return to duty.  
Healing with good functional results.  No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section. (iii) Objective findings.  Minimal scar.  No 
evidence of fascial defect, atrophy, or impaired tonus.  No 
impairment of function or metallic fragments retained in 
muscle tissue.

(2) Moderate disability of muscles.  (i) Type of injury.  
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection. (ii) History and 
complaint.  Service department record or other evidence of 
in-service treatment for the wound.  Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles. (iii) Objective findings.  Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.

(3) Moderately severe disability of muscles.  (i) Type of 
injury.  Through and through or deep penetrating wound by 
small high velocity missile or large low- velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  (ii) History and 
complaint.  Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound.  Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of inability to 
keep up with work requirements.  (iii) Objective findings.  
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.

(4) Severe disability of muscles.  (i) Type of injury.  
Through and through or deep penetrating wound due to high-
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring.  (ii) 
History and complaint.  Service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  (iii) 
Objective findings.  Ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track.  
Palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area.  Muscles swell and harden 
abnormally in contraction.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
If present, the following are also signs of severe muscle 
disability: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile.  (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.  (D) Visible 
or measurable atrophy.  (E) Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle.  (G) 
Induration or atrophy of an entire muscle following simple 
piercing by a projectile.

38 C.F.R. § 4.56, as amended at 62 Fed. Reg. 30235 (June 3, 
1997).

The Court has held that when the regulations concerning 
entitlement to a higher rating undergo a substantive change 
during the course of an appeal, the veteran is entitled to 
resolution of his claim under the criteria which is to his 
advantage.  Karnas v. Derwinski, 1 Vet. App. 308, 312 (1991).  
The Board finds that in this case, 38 C.F.R. §§ 4.55, 4.56, 
4.72, 4.73 and applicable diagnostic codes have not undergone 
any substantive changes.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102. 4.5.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Factual Background

Service medical records reflect that on March 14, 1969, the 
veteran sustained penetrating shrapnel wounds to the right 
arm, right fifth finger, right buttock, and both lower 
extremities.  He was treated at the 1st Medical Battalion, 
where his wounds were debrided under anxillary block and 
spinal anesthesia.  No major neurovascular injury was found 
and his immediate post-operative course was noted to be 
unremarkable.  

Following surgery, he was evacuated to the U.S. Naval 
Hospital in Guam on March 16th, where he was hospitalized for 
the next two months.  On March 18th, he underwent delayed 
primary wound closure.  All wounds healed without incident 
and the sutures were removed on the tenth postoperative day.  
In a discharge summary dated in May 1969, a physician noted 
that examination of the left lower extremity revealed a 3x1 
cm. superficial wound on the medial aspect of the lower 
thigh.  The peripheral pulses were noted to be intact and no 
gross neurological deficits were found.  The physician 
concluded that the veteran's injuries all appeared healed and 
that the veteran was able to run and walk without difficulty.

Following discharge from service in July 1969, the veteran 
filed a claim of entitlement to service connection for 
multiple shrapnel wounds.  In December 1969, the RO granted 
service connection for the residuals of a shell fragment 
wound to the left leg and assigned a noncompensable 
disability rating.

In August 1992, the veteran filed a claim of entitlement to a 
compensable evaluation for his service-connected residuals of 
a shell fragment wound to the left leg.  He contended that he 
developed a knee condition due to the retained shell 
fragments in his leg, which often caused pain and swelling in 
his knee.

In October 1992, the veteran was provided with a VA physical 
examination.  The veteran reported that following his injury 
in March 1969, he immediately noticed discomfort in his left 
knee, which persisted.  He indicated that he had recently 
began to notice stiffness and "locking" in his knee, and 
difficulty squatting, kneeling, or running due to pain.

Upon examination, the veteran reportedly had difficulty 
hopping due to left knee pain, and was only able to do 
partial squat and rise due to left knee pain and dysfunction.  
The VA examiner found that the veteran exhibited crepitus in 
his left knee, as well as pain on motion and tenderness in 
the medial joint line.  The veteran was diagnosed with 
multiple shrapnel fragment wounds with residual foreign 
bodies and degenerative joint disease in the left knee.

In November 1992, the veteran underwent a left knee 
arthroscopy with total medial meniscectomy, medical 
parapatellar plicectomy, and limited synovectomy.  The 
preoperative and postoperative diagnoses were both recorded 
as synovitis of the left knee, with torn medial meniscus and 
plica.

In February 1993, the RO granted an increased rating of 10 
percent under 38 C.F.R. § 4.71a, Diagnostic Code 5257, for 
the residuals of a shell fragment wound to the left leg with 
retained foreign body, and traumatic arthritis with 
limitation of motion in the left knee.  

In April 1993, x-rays were taken of the veteran's left knee.  
A VA radiologist noted that a metallic foreign body was 
present in the distal femoral metaphysis.  The VA radiologist 
also noted an osteoma or bone spur arising from the posterior 
medial aspect of the left femur.  The knee joint reportedly 
appeared minimally narrow due to minimal loss of articular 
cartilage.  

In July 1993, the veteran was provided with a personal 
hearing at the RO.  The veteran testified that his knee had 
worsened to such a degree that at least once a month he was 
forced to miss work due to pain and swelling.  He reported 
that he was wearing a knee brace and that without it, his 
knee would become so unstable that it would give out.  

In November 1993, the veteran was provided with another VA 
physical examination.  Upon examination, the VA examiner 
noted a two-inch well-healed scar along the medial aspect of 
the distal thigh in the region of the knee.  The scar was 
reportedly nontender and not attached to the underlying 
structures.  Normal range of motion was noted in the left 
knee, with marked crepitus and pain on both flexion and 
extension.  Minimal effusion was noted but some tenderness 
was found along the anterior medial aspect of the knee joint.  
The veteran was diagnosed with a residual injury of the left 
knee secondary to a shell fragment wound, postoperative.

A hospital report from the Sun Health Corporation shows that 
in March 1994, the veteran underwent additional surgery for 
his left knee.  The preoperative and postoperative diagnoses 
were both noted to be synovitis of the left knee with 
recurrent plica.  During a follow-up examination in May 1994, 
an examiner noted that as long as the veteran was wearing a 
brace, he appeared to be doing quite well and was reportedly 
working full time.  In June 1994, an examiner noted that the 
veteran's knee appeared to be doing very well, and that he 
was occasionally working without his brace.  The veteran 
reported that he mainly experienced fatigue in his leg.

In an October 1996 decision, the Board denied entitlement to 
a disability rating in excess of 10 percent for the veteran's 
service-connected shell fragment wound.  In discussing the 
various rating codes which might have been applicable to the 
veteran's claim, the Board noted that the veteran's original 
injury had been to his left thigh, which had been described 
in the service medical records as a penetrating wound caused 
by shrapnel from a booby trap.  The Board considered the 
applicability of 38 C.F.R. § 4.56, and apparently concluded 
that under this regulation, the veteran's initial thigh 
injury would best be characterized as "moderate" under the 
applicable criteria, which would warrant a 10 percent 
disability rating.  However, the Board apparently concluded 
that because this would not afford the veteran a higher 
disability rating, application of 38 C.F.R. § 4.56 was not 
warranted.

The veteran then appealed to the Court.  As noted above, the 
Court subsequently vacated the Board's October 1996 decision 
with respect to the increased rating claim and remanded the 
case to the Board for compliance with directives that were 
specified by the Court.  Specifically, the Court ordered that 
the Board consider whether the veteran's injury to the left 
thigh, which it described as "moderate" under the 
applicable criteria, would warrant a separate disability 
rating under Esteban. 

In July 1997, the veteran was examined by Dr. S., a private 
physician.  Upon examination of the left knee, Dr. S. noted a 
well-healed scar medially.  Dr. Sanders found some tenderness 
to palpation along the medial joint line, but noted full 
range of motion and no effusion.  Crepitus was noted along 
the medial joint line, which reportedly increased with varus 
stress.  X-rays reportedly revealed decreased joint space on 
the medial joint of the left knee with bony osteophytes on 
the medial joints and exostosis off the femur.  The veteran 
was diagnosed with left knee medial degenerative arthritis.

In January 1998, the Board remanded this case so that the RO 
could consider whether a separate rating would be warranted 
for the veteran's left thigh under Esteban, and so that 
another VA physical examination could be provided.

In February 1998, x-rays were taken of the veteran's left 
knee.  Degenerative changes were noted, with marginal spur 
formation and slight narrowing of the medial joint 
compartment.  The VA radiologist noted the presence of a 3-
mm. metallic density projected at the level of the distal 
shaft of the femur, which reportedly could represent a 
foreign body.

In accordance with the Board's remand instructions, the 
veteran was provided with another VA physical examination in 
March 1998.  The VA examiner initially noted that the 
veteran's original injury had been due to shell fragment 
wounds to multiple areas, including the left calf and left 
thigh.  The veteran reported that since his initial injury, 
he has continued to experience pain and swelling in his left 
knee.  He also reported some pain in his left thigh daily, 
but reported that it is not constant, and that it comes and 
goes.  The veteran also reported some pain in his left groin 
in the evening since 1992, and that he has a limp on his left 
side all of the time.  He indicated that he has pain in his 
knee most of the time, and that it swells about once or twice 
a week.  He also indicated that his knee has gives out about 
once a week, but that he has always been able to catch 
himself before he falls. 

The March 1998 VA examiner noted scars on the left lower leg, 
left calf, and left posteromedial knee region, but the 
veteran reported that he has no symptoms from any of these.  
The posteromedial left knee scar demonstrated some tenderness 
to palpation but was found to be well healed.  Examination of 
the left knee reportedly revealed no crepitation and no 
effusion, and muscle strength testing was reportedly within 
normal limits.  Slight plus tenderness was noted about the 
posterior aspect of the medial femoral condyle, but no 
tenderness was found in the knee itself.  On ambulation, the 
veteran demonstrated a slight limp on the left.  The VA 
examiner noted that he was able to raise up on his heals and 
toes.  Sensory examination reportedly revealed that the 
veteran has some sensation to sharpness throughout the left 
lower extremity.  Range of motion was noted to be to zero 
degree extension and 135 degrees flexion.  Examination of the 
left thigh reportedly revealed slight tenderness proximal to 
the third left thigh medially, but otherwise no tenderness 
about the left thigh.  No gross muscle loss was found and no 
tenderness was shown about the trochanteric region or 
buttock.  Slight tenderness was found about the lateral third 
of the groin on the left as compared to the right. 

The March 1998 VA examiner concluded that there was 
essentially no functional impairment of the left hip 
clinically, nor of the left leg below the knee.  With respect 
to the knee itself, the VA examiner found mild functional 
impairment.  The VA examiner also noted some tenderness on 
various scars but that this had no affect on function.  No 
gross muscle atrophy was present.

In March 1998, x-rays were taken of the veteran's left hip.  
In the VA radiologist's report, mineralization and alignment 
were described as unremarkable.  The VA radiologist found 
that the joint space was perhaps minimally narrowed 
superiorly and that there was minimal sclerosis at the 
superior rib of the acetabulum.

Also added to the file since the Board's January 1998 remand 
are recent VA outpatient treatment records, which indicate 
treatment for disabilities not pertinent to this appeal.  The 
veteran reported that he worked at the post office.

In April 1999, the RO granted an increased evaluation of 20 
percent under Diagnostic Code 5257 for the veteran's 
residuals of a shell fragment wound to the left leg, with 
retained foreign body and traumatic arthritis with limitation 
of the left knee, status post surgery.  The RO also granted a 
separate disability rating of 10 percent for superficial scar 
tenderness, secondary to service-connected shell fragment 
wounds to the left leg.

Analysis

The Board initially wishes to make it clear that it is aware 
of the Court's instructions in Fletcher v. Derwinski, 1 Vet. 
App. 394, 397 (1991), to the effect that a remand by the 
Court is not "merely for the purposes of rewriting the 
opinion so that it will superficially comply with the 
'reasons or bases' requirement of 38 U.S.C. § 7104(d)(1).  A 
remand is meant to entail a critical examination of the 
justification for the decision."  The Board's analysis has 
been undertaken with that obligation in mind.

The Board also notes that subsequent to the Court's July 1997 
Order and the Board's January 1998 remand, the RO rated the 
scar as a separate disability, see Esteban, and assigned a 10 
percent disability rating therefor.  In addition, the RO 
granted an increased disability rating, 20 percent, for the 
other shell fragment wound residuals of the veteran's left 
lower extremity, to include the left knee.

The veteran's service-connected residuals of a shell fragment 
wound to the left leg are currently rated as 20 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  
After reviewing the record, and for the reasons and bases 
stated below, the Board finds that a 20 percent rating is 
warranted under Diagnostic Code 5257 for the veteran's left 
knee disability.  The Board also finds that the preponderance 
of the evidence is against a rating of 30 percent, as the 
objective medical evidence does not demonstrate that the 
veteran suffers from severe impairment of the left knee.

In his most recent VA examination, the veteran reported 
ongoing pain and swelling.  He had a slight limp when he 
walked and was still using the knee brace he had worn in the 
past.  He reported that his knee usually "gave out" about 
once a week, but that he was usually able to catch himself 
before he fell.  However, objective medical examination 
revealed no evidence of crepitation, effusion, or gross 
muscle loss, and muscle strength testing was reportedly 
within normal limits.  The VA examiner also found that the 
veteran possessed full range of motion in his left knee.  The 
VA examiner concluded that the veteran suffered from mild 
functional impairment in his left knee.

The Board acknowledges that during the veteran's 1992 and 
1993 VA examinations, he appeared at the time to exhibit more 
pain on motion and other impairment than he exhibited during 
his 1998 VA examination.  However, that record reflects that 
in March 1994, the veteran underwent knee surgery, and that 
follow-up examinations revealed that his knee was doing very 
well in the months following surgery.  The veteran reported 
at the time that he was wearing his knee brace less, and that 
he was mainly experiencing fatigue in his leg.  Therefore, 
due to the number of years that have passed since the 
veteran's initial VA examinations, coupled with the fact that 
the veteran's left knee condition was noted to be improving 
shortly after his knee surgery in 1994, the Board finds the 
most recent VA examination to be more probative in 
determining the present level of severity in the veteran's 
left knee condition.  See Francisco v. Brown, 7 Vet. App. at 
58.

Based on the presence of some instability and weakness, as 
well as the veteran's ongoing complaints of pain and 
swelling, the Board finds that his left knee disability is 
moderate and therefore approximates a 20 percent rating under 
Diagnostic Code 5257.  However, the preponderance of the 
evidence is against the assignment of a 30 percent rating for 
severe impairment of the left knee.  Indeed, the March 1998 
VA examiner specifically determined that the veteran suffers 
from only mild functional impairment due to his service-
connected left knee disability.  This is consistent with the 
other recent medical evidence, in particular the report of 
Dr. S., which noted full range of knee motion and did not 
refer to instability of the knee.  The Board cannot identify 
recent medical evidence of severe knee pathology.


Because the veteran has been diagnosed on several occasions 
with an arthritis condition in the left knee, the Board has 
also considered whether a separate rating would be warranted 
under Diagnostic Code 5003.  The Board notes that the 
veteran's arthritic condition has been characterized on 
different occasions as traumatic arthritis, degenerative 
arthritis, and synovitis.  However, as all of these 
conditions are rated using the same criteria, specifically, 
Diagnostic Code 5003, which pertains to degenerative 
arthritis, the Board finds that regardless of the 
contradictory diagnoses of record, the Board may consider 
whether a separate rating is warranted under Diagnostic Code 
5003 without prejudice to the veteran.   See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010, 5020 (1998). 

After reviewing the record, the Board finds a separate 
rating for arthritis is not warranted in this instance.  
As noted above, the General Counsel has held that a 
veteran who has arthritis and instability of the knee 
may be rated separately under Diagnostic Codes 5003 and 
5257, provided that any separate rating must be based 
upon additional disability.  See VAOPGCPREC 23-97.  The 
General Counsel has also indicated that if a veteran 
does not at least meet the criteria for a zero percent 
rating under either Diagnostic Code 5260 or 5261, the 
applicable codes for limitation of motion in the knee, 
there is no additional disability for which a rating may 
be assigned under the applicable code for arthritis.  
See VAOPGCPREC 23-97. 

In this case, the Board can find no evidence that the 
veteran's left knee disability is manifested by a degree of 
limitation of motion that would meet a zero percent rating 
under either Diagnostic Code 5260 or 5261.  Physical 
examination has repeatedly demonstrated full extension and 
full flexion in the left knee.  Therefore, although the 
assignment of separate evaluations under Diagnostic Codes 
5003 and 5257 is permissible in the case of separate 
disabilities, the Board finds that this is not such a case, 
as the objective medical evidence shows that the veteran 
possesses virtually full range of motion in his left knee. 


The Board notes that on several occasions, including the 
veteran's most recent VA examination, examiners have found 
that the veteran's left knee scar exhibited some tenderness 
to palpation.  While this case was in remand status, the RO 
assigned a separate disability rating of 10 percent for 
superficial scar tenderness, secondary to shell fragment 
wounds of the left leg.  The veteran has not expressed 
disagreement with that assigned rating.  The Board observes 
that since examiners have repeatedly found the veteran's left 
scar to be well-healed with only slight tenderness to 
palpation, and the veteran has denied the presence of any 
pain or other symptoms related to his scar, it appears that 
the veteran's left knee scar has been appropriately assigned 
a separate disability rating of 10 percent under 38 C.F.R. 
§ 4.118, Diagnostic Code 7804 for superficial scar 
tenderness.  This is the highest rating available under that 
Diagnostic Code.  Additionally, because there is no evidence 
of limitation of left lower extremity function due to scars, 
a separate rating under Diagnostic Code 7805 is not 
warranted.

The Court remanded the case so the Board could consider 
whether a separate rating is warranted for the veteran's 
thigh injury.  Accordingly, the Board will also consider 
whether a separate disability rating is warranted for a 
muscle injury to the left thigh.  

After reviewing the record, the Board can find no evidence 
indicating that the veteran currently suffers from any 
disability in the thigh distinct from his left knee 
disability, with the exception of the tender scar discussed 
above.  Although his original in-service shrapnel wound was 
initially described as a penetrating wound, it was also found 
at the time to be only superficial, with no evidence of 
neurovascular injury found.  Significantly, after the wound 
healed, his peripheral pulses were noted to be intact, no 
gross neurological deficits were found, and the physician 
noted that he was able to run and walk without difficulty.  
Additionally, the Board notes that although the veteran 
reported occasional left thigh and groin pain during his 
March 1998 examination, the medical evidence of record is 
negative for any other complaints or treatment related to the 
veteran's left thigh since service.  The only treatment the 
veteran has received regarding his shrapnel wound to the left 
thigh appears to have been for his left knee problems.

Therefore, as the veteran's initial thigh injury was 
described as only a superficial penetrating wound, which has 
essentially resulted in no functional impairment, and the 
veteran's medical treatment records are virtually negative 
for any complaints or treatment related to his left hip or 
left thigh since service, the Board finds that his initial 
thigh injury is currently most appropriately described as a 
"slight" disability under 38 C.F.R. § 4.56, which would 
warrant assignment of a noncompensable rating under the 
applicable diagnostic code.  To assign additional disability 
in light of the medical evidence and in light of the fact 
that compensation has been granted for the knee disability 
and the tender scar are would constitute impermissible 
pyramiding of disabilities, which is prohibited by 38 C.F.R. 
§ 4.14.  Assignment of a separate disability rating for a 
muscle injury of the thigh is therefore not warranted in this 
instance.

As noted in the joint motion for remand, the Board had 
determined in the October 1996 decision that the veteran's 
shrapnel wound to the thigh was best described as moderate, 
which would warrant a 10 percent disability rating under the 
applicable code for muscle injury.  The Board acknowledges 
that in the October 1996 decision it described the veteran's 
thigh injury as a "moderate" muscle injury under 38 C.F.R. 
§ 4.56 [October 1996 Board decision, page 11].  However, the 
Board did not address the lack of any "cardinal signs" of 
muscle injury as defined under 38 C.F.R. § 4.56, or the lack 
of any objective medical findings of record regarding the 
veteran's thigh, as the only medical evidence on record since 
service at the time of the Board's October 1996 decision 
dealt only with the veteran's left knee problems.  

The Board notes that the July 1997 joint motion for remand as 
adopted by the Court referred to, but apparently did not 
adopt, the Board's previous characterization of the wound as 
"moderate".  Moreover, the joint motion specifically 
authorized the Board to secure an additional medical 
examination to rate the veteran's disabilities [joint motion 
for remand, pages 7-8].  

The March 1998 VA examination was conducted, in part, to 
determine the current nature and extent of any left thigh 
disability.  During the March 1998 VA examination, no gross 
muscle loss was found in the thigh and the examiner noted 
only slight tenderness proximal to the third left thigh 
medially; otherwise, the examiner determined that there was 
no tenderness in the thigh.  Based upon physical examination, 
the March 1998 VA examiner concluded that the veteran has 
essentially no functional impairment clinically.  In light of 
this additional medical evidence, the Board does not believe 
that it is bound by the "moderate" characterization found 
in the October 1996 decision.  

There are situations in which the application of 38 C.F.R. §§ 
4.40 or 4.45 is warranted in order to evaluate the existence 
of any functional loss due to pain, or any weakened movement, 
excess fatigability, incoordination, or pain on movement of 
the veteran's joints.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  However, in this case, where the diagnostic code 
under which the veteran is rated, 38 C.F.R. § 4.71, 
Diagnostic Code 5257, is not predicated on loss of range of 
motion, §§ 4.40 and 4.45, with respect to pain, do not apply.  
See Johnson, 9 Vet. App. at 7. 

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993). One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board has considered whether another rating code is 
"more appropriate" than the one used by the RO.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).  Thus, in an effort to 
afford the veteran the highest possible evaluation, the Board 
has examined all other diagnostic codes pertinent to the 
knee.  There was no evidence of ankylosis of the knee. 
Consequently, Diagnostic Code 5256 is not for application.  
There is also no impairment of either the tibia or fibula.  
Accordingly, Diagnostic Code 5262 is not for application in 
this case, and the Board has identified no other diagnostic 
code which is more appropriate that Diagnostic Code 5257.

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath, 1 
Vet. App. at 589.  In this case, the Board finds no provision 
upon which to assign higher ratings.

In summary, the Board finds that the preponderance of the 
evidence is against a rating in excess of 20 percent for the 
veteran's residuals of a shell fragment wound to the left 
leg.  Thus, the claim is denied.

Extrachedular evaluation

The Court has held that the question of an extraschedular 
rating is a component of the veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  
Bagwell stands for the proposition that the Board may deny 
extraschedular ratings, provided that adequate reasons and 
bases are articulated. See also VAOPGCPREC 6-96 (finding that 
the Board may deny extraschedular ratings, provided that the 
RO has fully adjudicated the issue and followed appropriate 
appellate procedure).  Bagwell left intact, however, a prior 
holding in Floyd v. Brown, 9 Vet. App. 88, 95 (1996) which 
found that when an extraschedular grant may be in order, that 
issue must be referred to those "officials who possess the 
delegated authority to assign such a rating in the first 
instance," pursuant to 38 C.F.R. § 3.321.  The Board notes 
that the RO concluded in the April 1998 Supplemental 
Statement of the Case that an extraschedular evaluation was 
not warranted for the veteran's service-connected disability.  
The Board will, accordingly, consider the provisions of 38 
C.F.R. § 3.321(b)(1).  

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1).

In this case, the veteran has not identified any factors 
which may be considered to be exceptional or unusual, and the 
Board has been similarly unsuccessful.  The evidence of 
record does not show that the veteran's service-connected 
disability presents such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards so as to warrant the assignment 
of an extraschedular rating under 38 C.F.R. 3.321(b)(1).  See 
also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  The 
evidence of record indicates that the veteran works for the 
United States postal service.  These is no evidence of record 
that his service-connected left lower extremity disability 
markedly interferes with his employment these.  Additionally, 
although the veteran testified at his hearing that his left 
knee pain was causing him to miss work at least once a month, 
after his March 1994 surgery, he reported that his knee 
injury was causing him less trouble at work and that he was 
now able to work without the use of his knee brace.  The 
record also does not demonstrate that he has required 
frequent periods of hospitalization for his service-connected 
disability.  The record reflects only two brief periods of 
hospitalization, the last of which occurred in March 1994. 
The Board has been unable to identify any other factor 
consistent with an exceptional or unusual disability picture.  
Accordingly, an extraschedular evaluation is not warranted 
for the veteran's service-connected disability.




CONTINUED ON NEXT PAGE


ORDER

Entitlement to a rating in excess of 20 percent for the 
residuals of a shell fragment wound, left leg, status post 
surgery is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 

